                                                                                    United States District Court
                                                                                      Southern District of Texas

                                                                                         ENTERED
                                                                                         April 09, 2020
                          UNITED STATES DISTRICT COURT
                                                                                      David J. Bradley, Clerk
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

UNITED STATES OF AMERICA,                    §
                                             §
       Plaintiff,                            §
Vs.                                          §      No. H-19-363-5
                                             §
ALEJANDRO VALENZUELA-RAZO,                   §
                                             §
       Defendant.                            §

                      ORDER FOR CONDITIONS OF RELEASE

       Having considered Defendant’s unopposed motion for release pending sentencing, the

Court hereby ORDERS that Alejandro Valenzuela-Razo be released after the below condition

has been met:

       The Federal Detention Center must appropriately quarantine Defendant for up to 14

days pending his release to ensure he has not been infected with COVID-19;

       Additionally, the following bond and conditions are imposed to address the issues

of nonappearance and danger to the community:

1.     $ 50,000 Unsecured Bond

2.     Defendant’s sister, Brenda Mosqueda, act as a third-party custodian

3.     The defendant must reside with his sister, Brenda Mosqueda at (407 Country Road 404
       Space 10, Pecos, Texas, 79772)

4.     Pretrial Services Supervision

5.     Maintain or actively seek verifiable employment.

6.     Obtain no passport / Surrender passport.

7.     Travel restricted to Reeves County, Texas, with permission to travel to Houston, Texas,
       for court related matters, not travel to Mexico for any reason

8.     Avoid all contact with co-defendant(s), victims or potential victims.
                                        Page 1 of 2
9.    Refrain from possessing a firearm, destructive device, or other dangerous weapons.

10.   Refrain from excessive use of alcohol.

11.   Refrain from use or unlawful possession of a narcotic drug or other controlled
      substance unless prescribed by a licensed medical practitioner.

12.   Participate in an electronic monitoring program as directed by the U.S. Probation
      Office and pay costs associated with such monitoring based on the ability to pay as
      determined by the U.S. Probation Office. To include:

      -   Home Detention. You are restricted to your residence at all times except for
          employment; education; religious services; medical, substance abuse, or mental
          health treatment; attorney visits; court appearances; court-ordered obligations; or
          other activities pre-approved by the U.S. Probation Office.
      -   Active GPS monitoring.
13.   Comply with court obligations in (County, City, State, etc.).

14.   Report Contact with Law Enforcement.

15.   The defendant will incur the costs associated with any services related to drug testing,
      treatment, housing placement, and or/location monitoring based on the ability to pay as
      determined by U.S. Probation.



      SIGNED on April 9, 2020, at Houston, Texas.


                                            _______________________________________
                                                         Lee H. Rosenthal
                                                  Chief United States District Judge




                                       Page 2 of 2
